DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-9 and 11-19 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 3/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11-13, 15, and 17 are rejected under 35 USC 103 as being obvious over US Patent Number 6,668,760 to Groh in view of US Patent Application Number 2008/0163829 to Lee.

Regarding claim 1, Groh discloses a method comprising,
Receiving a filtered signal from a filtering component of the collar device (column 4, lines 20-23 disclose “Those skilled in the art will recognize the various filters, amplifiers and other signal conditioning devices that can be used to prepare the measured vibrations for further processing”), the filtering component for receiving and filtering an electrical signal from a piezoelectric element, wherein the piezoelectric element is configured to receive vibrations of at least one acoustic event (column 3, lines 60-62 disclose “the sensor 100 is a piezoelectric vibration sensor that is in contact with the dog for measuring vibrations produced by the dog”) from an electrode probe (column 5, lines 50-53 disclose “The vibration sensor 100 includes an exposed probe 300 adapted to engage the throat of the dog and move in response to vibrations of the dog’s vocal chords”), wherein the electrode probe is secured to a receiving cavity of the collar device (see Figure 3), wherein at least one elastomeric ring encircles the metal electrode probe (gaskets 310, 312), wherein the at least one elastomeric ring mechanically isolates the electrode probe from the receiving cavity (column 5, lines 63-66 disclose “the outer gasket 310 and the inner gasket 312 serve to isolate the vibration sensor 100 form the case 304 to reduce the detection of vibrations transferred through the case 304 instead of the probe 300”), the receiving the vibrations including generating the electrical signal proportional to the frequency and magnitude of the vibrations (column 6, lines 27-29 disclose “The frequency counter is incremented each time a peak occurs in the detected vibration signal”);
Applying a test to the filtered signal in a sequence, wherein each test assesses the filtered signal for the presence of one or more characteristics (column 6, lines 37-40 disclose “Once the vibration frequency has been determined, the processor determines whether the frequency falls within a frequency range selected to represent the frequencies of a dog’s bark”), the determining the presence of the one or more characteristics comprising a determination that the at least one acoustic event is not a bark of an animal (column 6, lines 40-43 disclose “If the frequency is not in the proper range, it is assumed not to be a bark and the spray control bark collar returns to step 400 and continues monitoring the reservoir fill state”);
Terminating the applying the test when a test determines that the at least one acoustic event is not a bark of the animal (column 6, lines 40-43 disclose “If the frequency is not in the proper range, it is assumed not to be a bark and the spray control bark collar returns to step 400 and continues monitoring the reservoir fill state”); and
Identifying the at least one acoustic event as a bark of the animal upon an occurrence of completing all tests, the completing all tests including each test in the sequence failing to determine that the at least one acoustic event is not a bark of the animal (column 6, lines 43-50 discusses the processor moving on to deterrents when a proper bark frequency is detected, which means that the processor failed to determine that the at least one acoustic event is not a bark of the animal).
Groh does not disclose applying a plurality of tests in a sequence.  However, this limitation is taught by Lee.  Paragraph 17 discloses “The processing device 24 receives the electrical signal generated by the transducer 22.  The processing device processes the electrical signal, considering factors such as the electrical signal’s amplitude and frequency, to determine whether the electrical signal is a manifestation of a bark from the animal”.  It would be obvious to a person having ordinary skill in the art to modify Groh using the teachings from Lee to test the amplitude in addition to the frequency to more accurately detect barks.  
Groh does not disclose the probe being metal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the probe out of whatever material would best transmit vibrations to the sensor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 2 (dependent on claim 1), Groh discloses the assessing the filtered signal for the presence of the one or more characteristics includes the filtered signal comprising a number of timeslots falling below a threshold.  Column 4, lines 16-19 disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”.  

Regarding claim 9 (dependent on claim 1), Groh discloses the metal electrode probe being in contact with skin of an animal.  Column 5, lines 50-53 disclose “The vibration sensor 100 includes an exposed probe 300 adapted to engage the throat of the dog and move in response to vibrations of the dog’s vocal chords”.

Regarding claim 11 (dependent on claim 1) and 12 (dependent on claim 1), Groh discloses the isolating comprising minimizing damping of the vibrations by the receiving cavity and preventing an exchange of energy from the receiving cavity to the metal electrode probe.  Column 5, lines 63-66 disclose “the outer gasket 310 and the inner gasket 312 serve to isolate the vibration sensor 100 form the case 304 to reduce the detection of vibrations transferred through the case 304 instead of the probe 300”.

Regarding claim 13 (dependent on claim 1), Groh does not explicitly disclose the at least one elastomeric ring being removable.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gaskets removable to allow them to be repaired or replaced, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 15 (dependent on claim 1), Groh discloses a securing component for securing the piezoelectric element in a secured position (case 304), wherein the secured position comprises a surface of the piezoelectric element maintaining contact with the metal electrode probe (see probe 300 and piezoelectric sensor 308 in Figure 3).  

Regarding claim 17 (dependent on claim 1), Groh discloses providing a high impedance input to match a high impedance output of the piezoelectric element (since the impedance is not being changed by the piezoelectric element, the impedance of the input would inherently match the impedance of the output) and passing the filtered signal through a high pass filter (column 4, lines 16-19 disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”, the lower limit for the specified frequency range comprises a high pass filter).  

Claims 3-4 and 7-8 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,668,760 to Groh in view of US Patent Number 7,900,585 to Lee.

Regarding claim 3 (dependent on claim 1), Groh does not disclose the assessing the filtered signal for the presence of the one or more characteristics includes the filtered signal comprising a signal amplitude that exceeds a threshold.  However, this limitation is taught by Lee.  Column 5, lines 12-15 disclose “The processing device 24 processes the electrical signal, considering factors such as the electrical signal’s amplitude and frequency, to determine whether the electrical signal is a manifestation of a bark from the animal”.  It would be obvious to a person having ordinary skill in the art to modify Groh using the teachings from Lee in order to use more parameters to better distinguish a bark from other sounds.

Regarding claim 4 (dependent on claim 1), Groh and Lee further teach the assessing the filtered signal for the presence of the one or more characteristics includes the filtered signal comprising a number of timeslots meeting a minimum amplitude requirement falling below a threshold.  Column 4, lines 16-19 of Groh disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”, the durational limits corresponding to the number of timeslots, and Column 5, lines 12-15 of Lee disclose “The processing device 24 processes the electrical signal, considering factors such as the electrical signal’s amplitude and frequency, to determine whether the electrical signal is a manifestation of a bark from the animal”, sets a minimum amplitude requirement.

Regarding claims 7 (dependent on claim 1) and 8 (dependent on claim 1), Lee further teaches the assessing the filtered signal for the presence of the one or more characteristics comprise the filtered signal comprising a peak-to-peak amplitude in one or more timeslots exceeding an average peak-to-peak amplitude or an absolute average amplitude exceeding an absolute average amplitude of its two neighboring timeslots.  Column 5, lines 12-15 of Lee disclose “The processing device 24 processes the electrical signal, considering factors such as the electrical signal’s amplitude and frequency, to determine whether the electrical signal is a manifestation of a bark from the animal”.  A processing device monitoring the amplitude of the signal would capture both the peak-to-peak amplitude and the absolute amplitude of all timeslots.  
Lee does not disclose the peak-to-peak amplitude in one or more timeslots exceeding an average peak-to-peak amplitude or the absolute average amplitude exceeding an absolute average amplitude of its two neighboring timeslots by a factor of at least 1.75.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the amplitude ratio at whatever amount was needed to filter out sounds that aren’t a bark, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5-6 and 18-19 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,668,760 to Groh in view of US Patent Application Number 2010/0050954 by Lee.

Regarding claim 5 (dependent on claim 1), Groh does not disclose the assessing the filtered signal for the presence of the one or more characteristics comprises one or more timeslots of the filtered signal including a ratio of absolute average voltage to peak to peak voltage falling below a threshold.  However, this limitation is taught by Lee.  Paragraph 50 discloses “When the vibration amplifier output falls below a predetermined threshold voltage as a result of bark detection through the vibration sensor 610, the microcontroller 622 waves up from the low-power sleep state and begins processing”.  It would be obvious to a person having ordinary skill in the art to modify Groh using the teachings from Lee in order to use more parameters to better distinguish a bark from other sounds.

Regarding claim 6 (dependent on claim 1), Groh discloses the assessing the filtered signal comprises passing the filtered signal through a low pass filter to provide a low pass filtered signal, wherein the assessing the filtered signal for the presence of the one or more characteristics comprises one or more timeslots of the low pass filtered signal. Column 4, lines 16-19 disclose “the signal conditioning circuit 104 may be configured to pass only those vibrations occurring within a specified frequency range or those meeting certain durational limits”, the higher limit for the specified frequency range comprises a low pass filter.  Lee further teaches the signal including a ratio of absolute average voltage to peak to peak voltage falling below a threshold.  Paragraph 50 discloses “When the vibration amplifier output falls below a predetermined threshold voltage as a result of bark detection through the vibration sensor 610, the microcontroller 622 waves up from the low-power sleep state and begins processing”.

Regarding claim 18 (dependent on claim 1), Lee further teaches the receiving and filtering comprising at least one of attenuating the electrical signal and applying gain to the electrical signal to match a range of an analog to digital converter.  Paragraph 41 discloses “the microcontroller 622 is a microcontroller having an onboard analog-to-digital converter” and 51 discloses “The operation of the voltage booster 606 can result in significant power supply voltage droop that is significant enough to affect the microcontroller and the analog front end”.  

Regarding claim 19 (dependent on claim 1), Lee further teaches the receiving and filtering comprising using the analog to digital converter to convert the electrical signal to a digital signal.  Paragraph 41 discloses “the microcontroller 622 is a microcontroller having an onboard analog-to-digital converter”.  

Claims 14 and 16 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,668,760 to Groh in view of US Patent Number 5,601,054 to So.

Regarding claim 14 (dependent on claim 1), Groh does not disclose the at least one elastomeric ring being over-molded onto the metal electrode probe.  However, this limitation is taught by So.  So discloses an electrode cap 40 made of a resilient material to prevent vibrations signals other than the vibration signal generated by the dog barking (column 2, lines 58-61), and Figures 2A and 2B show electrode cap 40 being over-molded over electrode 26.  It would be obvious to a person having ordinary skill in the art to modify Groh using the teachings from So to over-mold the elastomeric ring onto the metal probe in order to produce a more uniform thickness and better bonding in order to better isolate the probes.

Regarding claim 16 (dependent on claim 15), So further teaches the securing component comprises a damping element between the piezoelectric element and the metal electrode probe, wherein the contact comprises the surface of the piezoelectric element in contact with the damping element, wherein the contact comprises the damping element in contact with the metal electrode probe.  Figure 2B shows a silicone layer 44 between electrode 26 and vibration detecting means 22 in order to cushion the vibration signal.  

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but were not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that Groh does not disclose applying a plurality of tests, Groh was not relied upon to disclose this limitation.
Regarding the argument that Lee does not disclose applying a plurality of tests to the filtered signal in a sequence because Lee does not describe a specific test, Groh discloses a test that uses a specific test for the frequency of the detected vibration, namely, whether the vibration frequency falls within a frequency range selected to represent the frequencies of a dog’s bark (column 6, lines 37-40).  Lee provides a teaching that amplitude should be considered as well as the frequency in order to determine whether the electrical signal is a bark (paragraph 17).  It would thus be obvious to a person having ordinary skill in the art to use a specific test for the amplitude as well as the frequency.
Regarding the argument that Lee does not disclose applying the tests to the signals in a sequence using a negative logic approach, Groh discloses a test that uses a negative logic approach, as column 6, lines 40-44 disclose “If the frequency is not in the proper range, it is assumed not to be a bark and the spray control bark collar returns to step 400 and continues monitoring the reservoir fill state.  When a proper bark frequency is detected, the spray deterrent is activated in step 418”.  It would thus be obvious to a person having ordinary skill in the art to use a negative logic approach to other tests as well when the teaching for other tests from Lee is applied, and using both frequency and amplitude, as taught by Lee, to determine whether the noise is a bark, means that the acoustic event would be identified as a bark when both frequency and amplitude fall in the proper range to be a bark, which means that each test failed to determine that the acoustic event is not a bark.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642